By the court.

We are of opinion that the demandant ⅛ estopped in this case by her deed, to demand her dower, The general rule of law is, that the deed of a married woman is void; but this is an exception to the general rule, founded on very satisfactory reasons, and sanctioned by long usage in this state. The ground on which this exception rests is, that no interest of the husband is affected by the deed. It can have no operation during his life; and while a wife is permitted, by joining in a deed with her husband, to bar her right of dower, there seems to be no reason why she should not be permitted to release her right by a separate deed. Shep. Touch. 7.—1 H. Blackstone 334, Compton vs. Collinson.—2 Wilson 1, Stevens vs. Tyrrell.—10 Coke's Rep. 43.—7 Mass. Rep. 18, Fowler vs. Shearer.—17 John. 548, Jaques vs. Trustees of Methodist Episcopal Church.